Citation Nr: 1610346	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-38 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease (DDD) and disc bulging for the period prior to January 28, 2010.

2.  Entitlement to a rating in excess of 20 percent for lumbar spine DDD and disc bulging for the period since January 28, 2010, and prior to August 22, 2013.

3.  Entitlement to a rating in excess of 40 percent for lumbar spine DDD and disc bulging for the period since August 22, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Air Force from March 1973 to April 1973 and in the U.S. Navy from January 2005 to November 2007.  He had additional periods of service with the U.S. Naval Reserve.  He had service in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Roanoke, Virginia, Regional Office (RO) which granted service connection for lumbar spine degenerative arthritis, effective November 4, 2007, with a disability rating of 10 percent.  In a May 2010 decision, the RO increased the rating to 20 percent effective January 28, 2010, and recharacterized the issue as lumbar spine DDD and disc bulging.  

In August 2013, the Veteran was afforded a hearing at the VA Central Office before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In December 2013, the Board remanded the issues of entitlement to an initial rating in excess of 10 percent for DDD and disc bulging of the lumbar spine prior to January 28, 2010, and in excess of 20 percent thereafter, to the RO for additional action.  In an April 2014 decision, the Appeals Management Center (AMC) increased the disability rating for lumbar spine DDD and disc bulging to 40 percent effective August 22, 2013.

In an August 2012 decision, the Veteran was separately granted service connection for lumbar radiculopathy and rated as noncompensable effective January 11, 2011.  He did not appeal that decision.  At his August 2013 hearing, the Veteran confirmed that only the orthopedic manifestations of the lumbar spine disorder, and not the neurologic ones, were before the Board in this appeal.


FINDINGS OF FACT

1.  For the period prior to January 28, 2010, the Veteran's low back disorder has been shown to be manifested by no more than degenerative arthritis, herniated discs, disc degeneration, facet syndrome, and bilateral sacroiliac joint pain; a slightly wide gait; stiffness, weakness, continuous low back pain, radiating pain, numbness, and pain flare-ups; forward flexion to 70 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 0 degrees with pain, and left lateral flexion, right rotation, and left rotation all to 30 degrees with pain.

2.  For the period since January 28, 2010 and prior to August 22, 2013, the Veteran's low back disability has been shown to be manifested by no more than degenerative disease, DDD, disc bulging, lateral nerve root compressions, and narrowing of disc spaces with facet hypertrophic changes; sacroiliac joint pain; posture limping to the left; a slightly wide gait, a limp in his walk, and unsteady walking; stiffness, fatigue, decreased range of motion, paresthesia, numbness, weakness, moderate constant pain, pain flare-ups, and functional impairment; and forward flexion to 60 degrees with pain, extension 20 degrees with pain, right and left lateral flexion to 20 degrees each with pain, and right and left rotation to 20 degrees each with pain.  

3.  For the period since August 22, 2013, the Veteran's low back disorder has been shown to be manifested by no more than arthritis, constant pain, an inability to sit symmetrically, functional impairment, and forward flexion to 30 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 20 degrees both with pain, right lateral rotation to at least 30 degrees with pain, and left lateral rotation to at least 30 degrees with no pain.  
CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for the period prior to January 28, 2010, for lumbar spine DDD and disc bulging have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.321(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2015).

2.  The criteria for a rating in excess of 20 period for the period since January 28, 2010, and prior to August 22, 2013, for lumbar spine DDD and disc bulging have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.321(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2015).

3.  The criteria for a rating in excess of 40 period for the period since August 22, 2013, for lumbar spine DDD and disc bulging have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.321(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Increased Ratings

The Veteran contends that higher ratings are warranted for his low back disability because his current ratings do not adequately reflect the severity of his disability.
Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5242 provides ratings for degenerative arthritis of the spine and diagnostic code 5237 provides ratings for a lumbosacral strain.  The rating criteria are the same for both diagnostic codes 5242 and 5237.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5237.  

There are also several relevant note provisions associated with Diagnostic Codes 5242 and 5237.  Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5237.  
	


A.  Rating in Excess of 10 Percent for the Period Prior to January 28, 2010

In June 2008, the Veteran was afforded a VA examination for his low back disorder.  The examiner noted that the Veteran reported previously being diagnosed with herniated discs, disc degeneration, and facet syndrome.  The Veteran reported symptoms of stiffness, weakness, and numbness and flare-ups of pain that occur approximately 4 times per week and each last for one day.  The pain is sharp and burning and travels to his legs.  The Veteran noted that pain occurs even with mild exertion, such as washing his car.  The examiner noted that the Veteran has functional impairment, including inability to participate in strenuous physical activity and inability to sit for more than 2 hours.  The Veteran was unable to work his 12 hour shifts as a law enforcement officer and had to take a deferred retirement.  On examination, the Veteran exhibited forward flexion to 70 degrees with pain; extension to 30 degrees with pain; right lateral flexion to 0 degrees with pain; and left lateral flexion, right rotation, and left rotation all to 30 degrees with pain.  He had additional pain upon repeated use, but no further limitation of motion.  His gait was within normal limits and there was no ankylosis.  The Veteran was diagnosed with degenerative arthritis of the lumbar spine.  

A September 2008 private treatment record states that the Veteran has continuous, hot, burning, stabbing, pain in his low back, radiating down to his buttocks and thighs.  He gets some relief from sitting or lying and it gets worse when he stands for prolonged periods, walks, or drives.  The examiner noted that the Veteran can flex forward and extend with some discomfort, but that lateral rotation and flexion to the right caused significant lower back discomfort and induced radiation of pain to his buttocks.  He also had some discomfort over his sacroiliac joints.  It was noted that he has a slightly wide-based gait.

Another September 2008 private treatment record states that the Veteran underwent lumbar facet injections in his lumbar spine.  October and November 2008 private treatment records convey that the Veteran was seen for left and right sacroiliac joint pain and underwent joint injections on both sides for the pain.  A January 2009 private treatment record states that the Veteran has degenerative disc disease.  He underwent an epidural steroid injection to help alleviate his low back pain.

For the period prior to January 28, 2010, the Veteran's low back disorder has been shown to be manifested by no more than degenerative arthritis, herniated discs, disc degeneration, facet syndrome, and bilateral sacroiliac joint pain; a slightly wide gait; stiffness, weakness, continuous low back pain, radiating pain, numbness, and pain flare-ups; forward flexion to 70 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 0 degrees with pain, and left lateral flexion, right rotation, and left rotation all to 30 degrees with pain.  His combined range of motion was 190 degrees.  The disability does not warrant assignment of a separate compensable evaluation for sacroiliac injury and weakness, under diagnostic code 5236, or for lumbosacral strain, under diagnostic code 5237, as such an evaluation would constitute pyramiding.  

Given these facts, the Board finds that a 20 percent evaluation, but no higher, is warranted for the Veteran's low back disorder for the period prior to January 28, 2010, as he exhibited an abnormal gait.  A 40 percent rating is not warranted as the Veteran has forward flexion to 70 degrees with pain and does not have ankylosis.  In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  An evaluation in excess of the one currently assigned for the Veteran's lumbar spine disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, while the Veteran has complained of pain flare-ups; pain on mild exertion and repeated use; an inability to participate in strenuous activity; and an inability to sit, stand, or walk for prolonged periods of time, the evidence does not indicate that these flare-ups and pain limit his ability to function to the point necessary for a higher rating.

B.  Rating in Excess of 20 Percent for the Period Since January 28, 2010, and Prior to August 22, 2013

In March 2010, the Veteran was afforded a VA examination for his low back disorder.  He reported symptoms of stiffness, fatigue, decreased range of motion, paresthesia, numbness, and weakness.  He noted that, on average, he can only walk a half mile and it takes him about 30 minutes to do so.  He has functional impairment that prevents him from sitting or standing for prolonged periods of time and a decreased ability to work.  His low back pain is moderate, constant, travels down his legs, and exacerbated by physical activity.  He experiences pain flare-ups which cause functional impairment resulting in constant low back pain.  On examination, the Veteran had posture limping to the left, his gait had a limp, and his walking was unsteady.  The examiner noted that the effect of the Veteran's low back disorder on his daily activity is pain when walking and bending.  The examination revealed no evidence of radiating pain on movement, no tenderness, no muscle spasm, no guarding of movement, no weakness, and no ankylosis.  He exhibited forward flexion to 60 degrees with pain, extension 20 degrees with pain, right and left lateral flexion to 20 degrees each with pain, and right and left rotation to 20 degrees each with pain.  The Veteran exhibited no additional limitation of motion upon repeated use.  The examiner diagnosed the Veteran with lumbar spine DDD and disc bulging.

March 2010 private treatment records state that the Veteran had some discomfort on forward flexion, extension, and lateral rotation in flexion, with the left side being particularly painful.  He also had some sacroiliac joint discomfort, with the majority of the pain on the left side; he underwent left sacroiliac joint injection.  Additional private treatment records convey that the Veteran had right sacroiliac joint pain in April 2010 and that he underwent injection of that joint in May 2010.

A January 2011 private treatment record states that the Veteran had pain in his lower back, had a slightly wide-based gait, and had discomfort on forward flexion, left and right lateral flexion, and left and right lateral rotation.  A magnetic resonance imaging (MRI) study of the lumbar spine revealed degenerative disease, central and lateral nerve root compressions, and narrowing of disc spaces with facet hypertrophic changes.  Another January 2011 private treatment record conveys that the Veteran underwent an epidural steroid injection in his lumbar spine.

A May 2013 private treatment record states that the Veteran has low back pain with walking and prolonged sitting and it sometimes radiates into his buttocks and thighs.  He had no discomfort on lateral rotation or lateral flexion.  He also exhibited bilateral sacroiliac joint pain.  A July 2013 private treatment record conveys that the Veteran underwent bilateral sacroiliac joint injection for pain relief.

For the period since January 28, 2010 and prior to August 22, 2013, the Veteran's low back disability has been shown to be manifested by no more than degenerative disease, DDD, disc bulging, lateral nerve root compressions, and narrowing of disc spaces with facet hypertrophic changes; sacroiliac joint pain; posture limping to the left; a slightly wide gait, a limp in his walk, and unsteady walking; stiffness, fatigue, decreased range of motion, paresthesia, numbness, weakness, moderate constant pain, pain flare-ups, and functional impairment; and forward flexion to 60 degrees with pain, extension 20 degrees with pain, right and left lateral flexion to 20 degrees each with pain, and right and left rotation to 20 degrees each with pain.  His combined range of motion was 160 degrees.  The disability does not warrant assignment of a separate compensable evaluation for sacroiliac injury and weakness, under diagnostic code 5236, or for lumbosacral strain, under diagnostic code 5237, as such an evaluation would constitute pyramiding.  38 C.F.R. § 4.14.

Given these facts, the Board finds that the current 20 evaluation adequately reflects the Veteran's lumbar spine limitation of motion and functional impairment during the relevant period.  38 C.F.R. § 4.7.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 40 percent rating is not warranted as the Veteran has forward flexion to 60 degrees with pain and does not have ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  An evaluation in excess of the one currently assigned for the Veteran's lumbar spine disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, while the Veteran has complained of pain flare-ups; decreased range of motion; fatigue; pain on exertion and repeated use; functional limitation; and an inability to sit, stand, or walk for prolonged periods of time, the evidence does not indicate that these flare-ups, pain, and functional limitation limit his ability to function to the point necessary for a higher rating.


C.  Rating in Excess of 40 Percent for the Period Since August 22, 2013

In January 2014, the Veteran was afforded a VA examination for his low back disorder.  The examiner noted that the Veteran's disorder prevents him from engaging in recreational activities, causes poor sleep due to pain, prevents him from working on his historic vehicle, and prevents him from exercising, particularly walking.  His pain increases with prolonged sitting or standing, and he is unable to sit symmetrically.  The Veteran did not report any flare-ups that impact the function of his back, although the examiner noted that his pain is always present.  On examination, the Veteran exhibited forward flexion to 30 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 20 degrees both with pain, right lateral rotation to at least 30 degrees with pain, and left lateral rotation to at least 30 degrees with no pain.  He was not able to perform repetitive-use testing with 3 repetitions due to pain.  With repeated use, he had functional impairment consisting of less movement than normal, weakened movement, and pain on movement.  He did not have an abnormal gait or ankylosis.  Imaging studies revealed arthritis of the lumbar spine.  It was noted that the Veteran occasionally uses a cane to walk.

For the period since August 22, 2013, the Veteran's low back disorder has been shown to be manifested by no more than arthritis, constant pain, an inability to sit symmetrically, functional impairment, and forward flexion to 30 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 20 degrees both with pain, right lateral rotation to at least 30 degrees with pain, and left lateral rotation to at least 30 degrees with no pain.  His combined range of motion is 150 degrees.  The disability does not warrant assignment of a separate compensable evaluation for lumbosacral strain, under diagnostic code 5237, as such an evaluation would constitute pyramiding.  38 C.F.R. § 4.14.  

Given these facts, the Board finds that the current 40 percent evaluation adequately reflects the Veteran's lumbar spine limitation of motion and functional impairment during the relevant period.  A 50 percent rating is not warranted as the Veteran does not exhibit ankylosis of the entire thoracolumbar spine.  An evaluation in excess of the one currently assigned for the Veteran's lumbar spine disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, while the Veteran has complained of constant pain; decreased range of motion, weakness, and pain on repeated use; difficulty sleeping due to pain; an inability to engage in physical activity; and an inability to sit, stand, or walk for prolonged periods of time, the evidence does not indicate that these flare-ups and pain limit his ability to function such that the disability is equivalent to ankylosis of the spine.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected lumbar spine disorder under 38 C.F.R. § 3.321(b)(1).  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disorder with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, and 5342, reflect that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely, the functional impairment of the lower back including limitation of motion.  Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional.  The Board finds that the schedular criteria reasonably describe his disability level and associated impairment.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment.  At his August 2013 hearing, the Veteran testified that although he had to leave the Naval Reserve and his job as a sheriff due to his low back condition, he subsequently worked as a subcontractor for the federal government.  He did discuss that his back pain affects his sleep, which affects his work, and that sitting for longer than two hours is difficult, he also said he would telework when it got particularly bad.  At the time of his hearing, he was between contracts but said that they had some other offers and was hoping to be working in the coming months.


ORDER

Entitlement to an initial rating of 20 percent for lumbar spine DDD and disc bulging for the period prior to January 28, 2010, is granted.

Entitlement to a rating in excess of 20 percent for lumbar spine DDD and disc bulging for the period since January 28, 2010, and prior to August 22, 2013, is denied.

Entitlement to a rating in excess of 40 percent for lumbar spine DDD and disc bulging for the period since August 22, 2013, is denied.






______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


